
	
		II
		111th CONGRESS
		1st Session
		S. 1113
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2009
			Mr. Pryor (for himself,
			 Ms. Snowe, Mr.
			 Nelson of Nebraska, and Mr.
			 Wicker) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  direct the Secretary of Transportation to establish and maintain a national
		  clearinghouse for records relating to alcohol and controlled substances testing
		  of commercial motor vehicle operators, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Roads Act of
			 2009.
		2.National clearinghouse for positive alcohol
			 and controlled substance test results of commercial motor vehicle
			 operators
			(a)In generalChapter 313 of title 49, United States
			 Code, is amended—
				(1)in section 31306(a), by inserting
			 and section 31306a after this section; and
				(2)by inserting after section 31306 the
			 following:
					
						31306a.National clearinghouse for positive
				controlled substance and alcohol test results of commercial motor vehicle
				operators
							(a)Establishment
								(1)In generalNot later than 2 years after the date of
				the enactment of the Safe Roads Act of
				2009, the Secretary of Transportation (referred to in this
				section as the Secretary) shall establish a national
				clearinghouse for records relating to alcohol and controlled substances testing
				of commercial motor vehicle operators.
								(2)PurposesThe purposes of the clearinghouse shall
				be—
									(A)to improve compliance with the Department
				of Transportation’s alcohol and controlled substance testing program applicable
				to commercial motor vehicle operators;
									(B)to facilitate access to information about
				an individual before employing the individual as a commercial motor vehicle
				operator;
									(C)to enhance the safety of our Nation’s
				roadways; and
									(D)to reduce accidents and fatalities
				involving commercial motor vehicles.
									(3)ContentsThe clearinghouse shall function as a
				repository for records relating to the verified positive test results and test
				refusals of commercial motor vehicle operators.
								(4)Electronic exchange of
				recordsThe Secretary shall
				ensure that records can be electronically submitted to, and requested from, the
				clearinghouse by authorized users.
								(b)Design of clearinghouse
								(1)Use of federal motor carrier safety
				administration recommendationsIn establishing the clearinghouse, the
				Secretary shall consider—
									(A)the findings and recommendations contained
				in the Federal Motor Carrier Safety Administration’s March 2004 report to
				Congress required under section 226 of the Motor Carrier Safety Improvement Act
				of 1999 (Public Law 106–159); and
									(B)the findings and recommendations contained
				in the Government Accountability Office’s May 2008 report to Congress entitled
				Motor Carrier Safety: Improvements to Drug Testing Programs Could Better
				Identify Illegal Drug Users and Keep Them off the Road.
									(2)Development of secure
				processesIn establishing the
				clearinghouse, the Secretary shall develop a secure process for—
									(A)administering and managing the
				clearinghouse in compliance with all applicable Federal security
				standards;
									(B)registering and authenticating authorized
				users of the clearinghouse;
									(C)registering and authenticating individuals
				required to report to the clearinghouse under subsection (g);
									(D)preventing the unauthorized access of
				information from the clearinghouse;
									(E)storing and transmitting data;
									(F)individuals required to report to the
				clearinghouse under subsection (g) to timely and accurately submit electronic
				data to the clearinghouse;
									(G)generating timely and accurate reports from
				the clearinghouse in response to requests for information by authorized users;
				and
									(H)updating an individual’s record upon
				completion of the return-to-duty process described in title 49, Code of Federal
				Regulations.
									(3)Employer alert of positive test
				resultIn establishing the
				clearinghouse, the Secretary shall consider developing a secure method for
				electronically notifying an employer of any additional positive test results or
				test refusals for an individual that are entered into the clearinghouse during
				the 7-day period immediately following an employer’s inquiry about such
				individual.
								(4)Archive capabilityIn establishing the clearinghouse, the
				Secretary shall develop a process for archiving all clearinghouse records,
				including the depositing of personal records, records relating to each
				individual in the database, and access requests for personal records, for the
				purposes of—
									(A)auditing and evaluating the timeliness,
				accuracy, and completeness of data in the clearinghouse; and
									(B)auditing to monitor compliance and enforce
				penalties for noncompliance.
									(5)Future needs
									(A)Interoperability with other data
				systemsIn establishing the
				clearinghouse, the Secretary shall consider—
										(i)the existing data systems containing
				regulatory and safety data for commercial motor vehicle operators;
										(ii)the efficacy of using or combining
				clearinghouse data with 1 or more of such systems; and
										(iii)the potential interoperability of the
				clearinghouse with such systems.
										(B)Specific considerationsIn carrying out subparagraph (A), the
				Secretary shall determine—
										(i)the clearinghouse’s capability for
				interoperability with—
											(I)the National Driver Register established
				under section 30302;
											(II)the Commercial Driver’s License Information
				System established under section 31309; and
											(III)other data systems, as appropriate;
				and
											(ii)any changes to the administration of the
				current testing program, such as forms, that are necessary to collect data for
				the clearinghouse.
										(c)Standard
				formsThe Secretary shall
				develop standard forms to be used—
								(1)by employers and other authorized users of
				the clearinghouse to—
									(A)request records from the clearinghouse;
				and
									(B)obtain the consent of each individual who
				is the subject of a request from the clearinghouse; and
									(2)to notify individuals that positive alcohol
				and controlled substances test results and refusals to test will be reported to
				the clearinghouse.
								(d)PrivacyInformation may not be released from the
				clearinghouse unless such release complies with all applicable Federal privacy
				laws and regulations, including the Health Insurance Portability and
				Accountability Act of 1996 (Public Law 104–191) and fair information practices
				under the Privacy Act of 1974 (5 U.S.C. 552a).
							(e)Fees
								(1)Authority to collect feesExcept as provided under paragraph (3), the
				Secretary may collect reasonable, customary, and nominal fees from employers
				and other authorized users of the clearinghouse for requests for information
				from the clearinghouse.
								(2)Use of feesFees collected under this subsection shall
				be used for the operation and maintenance of the clearinghouse.
								(3)LimitationThe Secretary may not collect a fee from
				any individual requesting information from the clearinghouse that pertains to
				the record of the individual.
								(f)Employer requirements
								(1)Determination concerning use of
				clearinghouseThe Secretary
				shall determine which commercial motor carrier employers are authorized to use
				the clearinghouse to meet the alcohol and controlled substances testing
				requirements under title 49, Code of Federal Regulations.
								(2)Applicability of existing
				requirementsEach commercial
				motor carrier employer shall comply with the alcohol and controlled substances
				testing requirements under title 49, Code of Federal Regulations.
								(3)Employment prohibitionsA commercial motor carrier employer shall
				not hire an individual to operate a commercial motor vehicle unless the
				employer has determined that the individual, during the preceding 3-year
				period—
									(A)has been tested for the use of alcohol and
				controlled substances, as required under title 49, Code of Federal
				Regulations;
									(B)(i)has not tested positive for the use of
				alcohol or controlled substances in violation of such regulations; or
										(ii)has tested positive for the use of alcohol
				or controlled substances and has completed the required return-to-duty process
				described in title 49, Code of Federal Regulations; and
										(C)has not refused to take the alcohol or
				controlled substance tests required under title 49, Code of Federal
				Regulations.
									(g)Reporting of records
								(1)In generalMedical review officers, employers, service
				agents, and other appropriate persons, as determined by the Secretary, shall
				promptly submit to the Secretary records in their possession of any individual
				who—
									(A)has refused to take an alcohol or
				controlled substance test required under title 49, Code of Federal Regulations;
				or
									(B)has tested positive for alcohol or a
				controlled substance in violation of such regulations.
									(2)Inclusion of records in
				clearinghouseThe Secretary
				shall include in the clearinghouse all records of positive test results and
				test refusals received pursuant to paragraph (1).
								(3)Modifications and deletionsIf the Secretary determines that a record
				contained in the clearinghouse is not accurate, the Secretary shall modify or
				delete the record, as appropriate.
								(4)NotificationThe Secretary shall expeditiously notify an
				individual when—
									(A)a record relating to the individual is
				submitted to the clearinghouse;
									(B)any record in the clearinghouse relating to
				the individual is modified or deleted, and include in such notification the
				reason for such modification or deletion; or
									(C)any record in the clearinghouse relating to
				the individual is released to an employer and shall include in such
				notification the reason for such a release.
									(5)Data quality and security standards for
				reporting and releasingThe
				Secretary may establish additional requirements, as appropriate, to ensure
				that—
									(A)the submission of records to the
				clearinghouse is timely and accurate;
									(B)the release of data from the clearinghouse
				is timely, accurate, and released to the appropriate individual, employer, or
				State licensing official; and
									(C)the individuals with records in the
				clearinghouse have a cause of action for the inappropriate use of information
				included in the clearinghouse.
									(6)Retention of recordsThe Secretary shall—
									(A)retain all the records submitted to the
				clearinghouse during the 5-year period beginning on the date on which such
				records are submitted;
									(B)remove such records from the clearinghouse
				at the end of such 5-year period, unless the individual has not met required
				return-to-duty requirements under title 49, Code of Federal Regulations;
				and
									(C)retain records beyond the end of such
				5-year period in a separate location for archiving and auditing
				purposes.
									(h)Access to clearinghouse by
				employers
								(1)In generalThe Secretary shall establish a process to
				require employers to request and review any records in the clearinghouse
				pertaining to an individual before employing the individual.
								(2)Consent requirementAn employer may not be granted access to
				any records in the clearinghouse pertaining to an individual until after the
				employer—
									(A)obtains the prior written or electronic
				consent of the individual for access to such records; and
									(B)submits proof of such consent to the
				Secretary.
									(3)Access to recordsUpon receiving from an employer a request,
				in compliance with paragraph (2), for records in the clearinghouse pertaining
				to an individual, the Secretary shall provide access to the records to the
				employer as expeditiously as practicable.
								(4)Retention of record requestsThe Secretary shall require employers to
				retain, for a 3-year period—
									(A)a record of each request made by the
				employer for records from the clearinghouse; and
									(B)any information received pursuant to such
				request.
									(5)Use of records
									(A)In generalAn employer may use a record of an
				individual received from the clearinghouse only to assess and evaluate the
				qualifications of the individual to operate a commercial motor vehicle for such
				employer.
									(B)Protection or privacy of
				individualsAn employer that
				receives a record from the clearinghouse pertaining to an individual
				shall—
										(i)protect the privacy of the individual and
				the confidentiality of the record; and
										(ii)ensure that information contained in the
				record is not divulged to any person or entity who is not directly involved in
				assessing and evaluating the qualifications of the individual to operate a
				commercial motor vehicle for the employer receiving the record.
										(i)Access to clearinghouse by
				individuals
								(1)In generalThe Secretary shall establish a process by
				which any individual may request and receive information from the
				clearinghouse—
									(A)to determine whether the clearinghouse
				contains a record pertaining to the individual;
									(B)to verify the accuracy of such
				record;
									(C)to update an individual’s record, including
				completing the return-to-duty process described in title 49, Code of Federal
				Regulations; and
									(D)to determine whether the clearinghouse has
				received requests for information regarding the individual.
									(2)Dispute procedureThe Secretary shall establish a procedure,
				including an appeal process, for any individual to dispute and remedy
				administrative errors contained in a record in the clearinghouse that pertains
				to such individual.
								(j)Access to clearinghouse by State licensing
				authorities
								(1)In generalThe Secretary shall establish a process by
				which the chief commercial driver’s licensing official of a State may request
				and receive records from the clearinghouse that pertain to an individual
				applying for a commercial driver’s license from such State.
								(2)Implied consentThe chief commercial driver licensing
				official of a State may be granted access to any records in the clearinghouse
				pertaining to an individual without obtaining the prior written or electronic
				consent of the individual and submitting proof of such consent. Any individual
				who holds a commercial driver’s license shall be deemed to have consented to
				such access. Consent is implied by obtaining a commercial driver’s license from
				the State and by driving a commercial motor vehicle.
								(3)Protection of privacy of
				individualsIf the chief
				commercial driver licensing official of a State receives a record from the
				clearinghouse pertaining to an individual, the official shall—
									(A)protect the privacy of the individual and
				the confidentiality of record; and
									(B)ensure that information contained in the
				record is not divulged to any person within or outside the State government who
				is not directly involved in assessing and evaluating the qualifications of the
				individual to operate a commercial motor vehicle.
									(k)PenaltiesAn employer, employee, medical review
				officer, or service agent who violates any provision of this section or section
				3 of the Safe Roads Act of 2009
				shall be subject to the civil and criminal penalties described in section
				521(b) of title 49, United States Code, and other applicable civil and criminal
				penalties, as determined by the Secretary.
							(l)Compatibility of State and local
				laws
								(1)PreemptionExcept as provided under paragraph (2), any
				law, regulation, order, or other requirement of a State, political subdivision
				of a State, or Indian tribe related to commercial driver’s license holders
				subject to alcohol or controlled substance testing under title 49, Code of
				Federal Regulations, which is inconsistent with the requirements under this
				section or any regulation issued pursuant to the authority of this section is
				preempted.
								(2)ApplicabilityThe preemption under paragraph (1) shall
				apply to—
									(A)the reporting of valid positive results
				from alcohol screening tests and drug tests; and
									(B)the refusal to provide a specimen for an
				alcohol screening test or drug test.
									(3)ExceptionA law, regulation, order, or other
				requirement of a State, political subdivision of a State, or Indian tribe shall
				not be preempted under this subsection to the extent it relates to actions
				taken with respect to a commercial motor vehicle operator’s commercial driver’s
				license or driving record as a result of such driver’s—
									(A)verified positive alcohol or drug test
				result; or
									(B)refusal to provide a specimen for the
				test.
									(m)DefinitionsIn this section:
								(1)Authorized usersThe term authorized users
				means employers, State licensing authorities, and other individuals granted
				access to the clearinghouse.
								(2)Chief driver licensing
				officialThe term chief
				commercial driver’s licensing official means the official in a State who
				is authorized to—
									(A)maintain a record about commercial driver’s
				licenses issued by the State; and
									(B)take action on commercial driver’s licenses
				issued by the State.
									(3)ClearinghouseThe term clearinghouse means
				the clearinghouse established under subsection (a).
								(4)Commercial motor vehicle
				operatorThe term
				commercial motor vehicle operator means an individual who
				is—
									(A)in possession of a valid commercial
				driver’s license issued in accordance with section 31308; and
									(B)subject to controlled substances and
				alcohol testing under title 49, Code of Federal Regulations.
									(5)EmployerThe term employer means a
				person or entity employing, or seeking to employ, 1 or more employees
				(including an individual who is self-employed) to be commercial motor vehicle
				operators.
								(6)Medical review officerThe term medical review
				officer means a licensed physician who is responsible for—
									(A)receiving and reviewing laboratory results
				generated under the testing program; and
									(B)evaluating medical explanations for alcohol
				and controlled substances tests required under title 49, Code of Federal
				Regulations.
									(7)SecretaryThe term Secretary means the
				Secretary of Transportation.
								(8)Service agentThe term service agent means a
				person or entity, other than an employee of the employer, who provides services
				to employers or employees under the testing program.
								(9)Testing programThe term testing program means
				the alcohol and controlled substances testing program required under title 49,
				Code of Federal
				Regulations.
								.
				(b)Conforming amendmentThe analysis for chapter 313 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 31306 the following:
				
					
						31306a. National clearinghouse for positive controlled
				substance and alcohol test results of commercial motor vehicle
				operators.
					
					.
			3.Enhanced oversight of collection
			 sitesThe Secretary of
			 Transportation shall—
			(1)require each site at which urine is
			 collected for alcohol and controlled substances tests under title 49, Code of
			 Federal Regulation, to register with the Department of Transportation;
			(2)publish an annual list of registered
			 collection sites in the Federal Register and make such list available to the
			 public;
			(3)ensure that no collection site is included
			 on the list described in paragraph (2) unless the site submits an annual
			 certification to the Secretary that the site meets each of the applicable
			 requirements under title 49, Code of Federal Regulations; and
			(4)develop an instrument for the certification
			 under paragraph (3) that requires a positive response to each applicable
			 requirement, including an explanation of the penalties imposed for making false
			 statements.
			4.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated, in
			 fiscal year 2010 and in each subsequent fiscal year, such sums as may be
			 necessary to establish, operate, and maintain the national clearinghouse for
			 positive alcohol and controlled substance test results of commercial motor
			 vehicle operators in accordance with section 31306a of title 49, United States
			 Code, as added by 
			 section 2.
			(b)Additional funding authorityFrom the funds authorized to be
			 appropriated under section 31104(i) of title 49, United States Code, up to
			 $5,000,000 is authorized to be appropriated from the Highway Trust Fund (other
			 than the Mass Transit Account) for the Secretary of Transportation to develop,
			 design, and implement the national clearinghouse if the Secretary determines
			 that the amounts appropriated by Congress are inadequate for such
			 purposes.
			(c)Report to CongressThe Secretary of Transportation may not use
			 any of the amounts appropriated pursuant to subsection (b) until after the
			 Secretary submits a report to Congress that explains the need for such
			 amounts.
			
